On Petition fob Rehearing.
Gavin, C. J.
In. this case the supreme court has expressly adjudicated that the question sought to be raised by appellant was not duly presented and that the jurisdiction of the appeal was in this court. By this adjudication we are necessarily bound. By the statute creating this court it is provided that: £ £ The appellate court shall be governed in all things by the law as declared by the supreme court of this State.” R. S. 1894, section 1362. While ours is a court of last resort from which no appeal lies to the supreme court, yet it is our bounden duty to declare the law in harmony with its decisions.
The causes for rehearing now urged upon us might possibly have been applicable if presented to the supreme court to induce a revocation of the order of transfer’, but they are not tenable in this court.
Petition overruled.